                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



ARKANSAS TEACHER RETIREMENT                  Case No. 20 Civ. 5615 (KPF)
SYSTEM,
                                             (caption continues on following
                  Plaintiff,                 pages)

          v.

ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

                  Defendants.



               STIPULATION AND ORDER REGARDING ESI PROTOCOL
RETIREMENT PROGRAM FOR EMPLOYEES
OF THE TOWN OF FAIRFIELD, et al.,            No. 20 Civ. 5817 (KPF)
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
     Defendants.

LEHIGH UNIVERSITY,
     Plaintiff,                              No. 20 Civ. 7061 (KPF)
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
     Defendants.

TEAMSTER MEMBERS RETIREMENT PLAN,
et al.,                                      No. 20 Civ. 7154 (KPF)
     Plaintiff,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
     Defendants.

BLUE CROSS AND BLUE SHIELD
ASSOCIATION NATIONAL EMPLOYEE                No. 20 Civ. 7606 (KPF)
BENEFITS COMMITTEE,
     Plaintiff,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
     Defendants.

METROPOLITAN TRANSPORTATION
AUTHORITY DEFINED BENEFIT PENSION            No. 20 Civ. 7842 (KPF)
PLAN MASTER TRUST, et al.,
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
     Defendants.




                                    ii
CHICAGO AREA I.B. OF T. PENSION PLAN &
TRUST, et al.,                           No. 20 Civ. 7952 (KPF)
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC,
et al.,
     Defendants.

THE EMPLOYES’ RETIREMENT SYSTEM OF
THE CITY OF MILWAUKEE,                   No. 20 Civ. 8642 (KPF)
     Plaintiff,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et
al.,
     Defendants.

CHICAGO & VICINITY LABORERS DISTRICT
COUNCIL PENSION FUND AND CHICAGO &       No. 20 Civ. 9478 (KPF)
VICINITY LABORERS DISTRICT COUNCIL
HEALTH & WELFARE FUND, et al.,
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et
al.,
     Defendants.

THE BOARDS OF TRUSTEES FOR THE
CARPENTERS HEALTH AND SECURITY           No. 20 Civ. 9479 (KPF)
TRUST OF WESTERN WASHINGTON AND
FOR THE GROUP INVESTMENT TRUST OF
THE CARPENTERS INDIVIDUAL ACCOUNT
PENSION TRUST OF WESTERN
WASHINGTON, et al.,
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et
al.,
     Defendants.




                                  iii
UNITED FOOD & COMMERCIAL WORKERS
UNIONS & EMPLOYERS MIDWEST PENSION       No. 20 Civ. 9587 (KPF)
FUND, AND ITS TRUSTEES,
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et
al.,
     Defendants.


BOARD OF TRUSTEES OF THE                 No. 20 Civ. 10028 (KPF)
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS, LOCAL NO. 38
PENSION FUND PENSION PLAN,
      Plaintiff,


              v.


ALLIANZ GLOBAL INVESTORS U.S., LLC, ET
AL.,
      Defendants.




                                  iv
       The parties (“Parties”) in the above-captioned actions (“Related Actions”) have agreed to

the terms of this Stipulation and [Proposed] Order Regarding ESI Protocol (“ESI Protocol”) to

govern the form of productions made by the Parties. Accordingly, it is ORDERED:

I.     PURPOSE AND SCOPE

       A.      General. Absent special circumstances, the specifications set forth in this ESI

Protocol shall govern the production of all documents and electronically stored information

(“ESI”) by the Parties during discovery in the Related Actions.

       B.      Scope. Nothing in this ESI Protocol is intended to be an exhaustive list of discovery

obligations or rights of a Party producing discoverable information (“Producing Party”) or a Party

requesting discoverable information (“Requesting Party”), or any other Party or nonparty. To the

extent additional obligations or rights not addressed in this ESI Protocol arise under the Federal

Rules of Civil Procedure, local rules, or applicable state and federal statutes, they shall be

controlling. The Parties will continue to meet and confer regarding any issues as necessary and

appropriate, including agreeing to modify any of the dates and time-frames set forth in this ESI

Protocol. This ESI Protocol does not address or resolve any objections to the scope of the Parties’

respective discovery requests. This ESI Protocol also does not govern the reproduction by the

Parties of discoverable information obtained from nonparties prior to or during discovery in the

Related Actions; such information shall be reproduced by the Parties as it was produced to the

Parties. The re-production of discoverable information previously produced by the Parties to third-

parties is governed by Section IV.P, below.

       C.      Limitation and Non-Waiver. The Parties and their attorneys do not intend by

agreeing to this ESI Protocol to waive their rights to any protection or privilege, including the

attorney-client privilege and work product doctrine, or their rights to object to any discovery

requests.



                                                 1
       D.        Variations. In light of the varying and disparate data systems and architectures

employed by the Parties, variations from this ESI Protocol may be required. In the event that any

Party identifies a circumstance where application of this ESI Protocol is not technologically

possible or practicable, the Producing Party will disclose to the Requesting Party the reason(s) for,

and circumstances surrounding, the need to vary from this ESI Protocol, and the Parties will meet

and confer in an effort to reach agreement on an appropriate deviation from this ESI Protocol. In

the event that the Parties cannot reach agreement, the matter may be submitted to the Court for

determination.

II.    PRODUCTION OF HARD COPY DOCUMENTS

       A.        TIFFs. Hard copy documents should be produced in the form of single-page,

Group IV TIFFs at 300 dpi. Each TIFF image should be named as its corresponding Bates number

with a “.tif” extension. Original document orientation should be maintained (i.e., portrait to portrait

and landscape to landscape). Bates numbers, confidentiality designations, and redactions should

be burned into the TIFF image files. TIFF image files should be provided in a self-identified

“Images” folder. The documents should be logically unitized (i.e., distinct documents shall not be

merged into a single record, and single documents shall not be split into multiple records) and be

produced in the order in which they are kept in the usual course of business. If an original document

contains color that is necessary to understand the meaning or content of the document, upon

request, the document shall be produced as single-page, 300 DPI, color JPG images.




                                                  2
       B.       OCR Text Files. Optical Character Recognition (“OCR”) text files shall be

provided as a single text file for each document, not one text file per page. Each file should be

named with the beginning Bates number that is assigned to its corresponding document, followed

by .TXT. OCR text files should be provided in a self-identified “Text” folder. To the extent a

document is redacted, OCR text files for such a document shall not contain text for redacted

portions. The settings to achieve the highest quality text, such as “auto-deskewing” and “auto-

rotation,” should be turned on during the OCR process.

       C.       Database Load Files/Cross-Reference Files. The documents should be provided

with Concordance-compatible image and data load files (i.e., .OPT and .DAT files) using standard

Concordance delimiters. The standard Concordance data load file delimiters are defined as using

ASCII 094 or caret for a field separator, ASCII 124 or pipe for a text qualifier, and ASCII 013 or

carriage return for a new line. The standard Concordance image load file shall provide the image

file     path      for     each       Bates    numbered       page      in     the      following

“Bates,Volume,PATH_to_image,Document Break,Folder Break,Box Break,Total_Pages” format:

                ABC00000001,OLS,D:\DatabaseName\Images\001\ABC00000001.TIF,Y,,,
                ABC00000002,OLS,D:\DatabaseName\Images\001\ABC00000002.TIF,,,,
                ABC00000003,OLS,D:\DatabaseName\Images\001\ABC00000003.TIF,,,,
                ABC00000004,OLS,D:\DatabaseName\Images\001\ABC00000004.TIF,Y,,,

Concordance-compatible image and data load files (i.e., .OPT and .DAT files) should be provided

in a self-identified “Data” folder.

       D.       Coding Fields. The documents should be produced with at least the following

searchable information in accompanying delimited data files: (1) FirstBates; (2) LastBates; (3)

BegAttach; (4) EndAttach; (5) Pages; (6) Volume; and (7) Custodian. Custodians should be

identified using the convention “last name_first name.” Entity/departmental custodians should be




                                                3
identified with a description of the entity or department. A Producing Party shall use a uniform

description of a particular custodian across productions.

       E.      Bates Numbering. Each TIFF image should be assigned a Bates number that: (l) is

unique across the entire document production; (2) maintains a constant length across the entire

production (i.e., padded to the same number of characters); (3) contains no special characters or

embedded spaces; and (4) is sequential within a given document. If a Bates number or set of Bates

numbers is skipped in a production, the Producing Party will so note in a cover letter or production

log accompanying the production.

III.   IDENTIFICATION AND COLLECTION OF ESI

       A.      Sources, Search Methods, and Timing: The Parties shall meet and confer in good

faith in an effort to agree upon: (a) sources from which documents and ESI will be collected for

review and production; (b) search methods and terms or other filtering or categorization to be

applied; and (c) timeframes for collection and review of documents and ESI. These discussions

should begin promptly after service of responses and objections to requests for production, and

should continue as necessary to address issues that arise in the course of discovery. If good faith

negotiations do not resolve all ESI questions, the parties will bring any remaining disputes to the

Court for resolution.

       B.      Filtering and Culling: The Parties agree to the following approaches to filtering

or culling of ESI;

               1.       De-duplication: The Parties shall use commercially acceptable methods

               (e.g., MD5 or SHA-1 hash values) to identify duplicate ESI and globally de-

               duplicate ESI. In the case of emails, the hash value shall be calculated on the

               concatenated value of the following fields: to, from, cc, bcc, date sent, email

               subject, and full body of the email; additionally, at a Party’s option, the fields upon



                                                 4
which hash values may be calculated may also include the Internet Message ID,

Sent Date/Time and attachment count fields. In the case of mobile devices,

duplicates on a custodial level may be identified using the following fields: Sent

Date/Time, To, From, and Message Body. Normalization on the From and To data

to account for formatting differences across devices may also be performed. Family

groups (e.g., an email and its attachments) shall be de-duplicated only against other

family groups as entities (e.g., using hash values calculated on concatenations of

the hash values of all family members), and no document that is not part of a family

group shall be de-duplicated against a member of a family group. The Parties may

also, at each Party’s option, use commercially acceptable methods of e-mail thread

suppression. The metadata provided by the Parties for the produced version of each

document withheld as a duplicate, shall include an “All Custodians” field,

identifying all custodians who possessed exact copies of the document. The Parties

will not de-duplicate loose electronic documents against email attachments. The

Parties will not treat a document containing handwritten notes, highlighting, or any

other markings as a duplicate of a non-marked or annotated version of the same

document.

2.     De-NISTing: Electronic files will be De-NISTed, removing commercially

available operating system and application file information contained on the current

NIST file list. If a Producing Party proposes to apply additional filters that identify

common system files, nonuser generated files, and/or zero-byte file (i.e. computer

files containing no data), the Producing Party will provide details to the Parties

regarding the filters, how they work, and what impact (if any) they will have on the




                                  5
               collections or productions. No later than seven (7) days after such disclosure, the

               Parties will meet and confer in an effort to reach agreement on any additional filters.

               In the event that the Parties cannot reach agreement, the matter may be submitted

               to the Court for determination.

               3.      Relevant Time Frame/Date: The Parties may limit processing of Documents

               to that which was created, modified, sent, or received between certain dates as

               agreed by the Parties, or set forth by the Court.

       C.      Technologies. To the extent a Party chooses to search and review using a

technology or methodology other than search terms (including, for instance, predictive coding),

that Party shall disclose its intent to use that technology and the name of the review tool. However,

the Party need not share the intricacies of said methodology unless and until there is a good faith

allegation of a violation of Rule 26.

IV.    PRODUCTION OF ESI

       Compliance with the procedures set forth below shall constitute compliance with Federal

Rule of Civil Procedure 34(b)(2)(E).

       A.      Form of Production. Except as otherwise provided in this paragraph, production

of all non-redacted ESI shall include single-page Bates-stamped TIFF images, and accompanied

by a load file with fielded data, a .txt file containing extracted text or OCR Text, and an image

load file for the TIFFs. The parties will produce non-redacted Excel and/or CSV spreadsheets and

audio recordings in native form (to the extent such files are possessed by the producing party in

native form), with one-page placeholder TIFF images as set forth in Section IV.D below. Redacted

ESI must either be produced as TIFF images, accompanied by a load file with fielded data, a .txt

file containing OCR’ed text, and an image load file for the TIFFs, or in native form with any

redactions applied in native form. To the extent that a Receiving Party’s review and/or use of



                                                 6
specifically identified Excel and/or CSV spreadsheets produced in redacted TIFF format is

impeded by the format of the document, upon request of the Receiving Party, the Parties will meet

and confer to discuss a reasonable alternative format for the specifically identified Excel and/or

CSV files only. Any portions of audio files not claimed to be privileged or otherwise exempt from

production in their entirety shall be produced in their native format. The parties will meet and

confer to discuss a suitable production format for any document types not addressed herein.

       B.      Document Image Format. Except as otherwise provided, all images must be

produced as single-page, Group IV, 300 DPI TIFFs. Upon written request by the Requesting Party,

the Producing Party shall take good faith measures to honor requests to produce color images

where the Requesting Party believes in good faith that color is important to interpret the document.

The Parties agree to meet and confer concerning any disputes over such requests.

       C.      E-Mail Attachments. E-mail and attachments will be produced according to the

specifications in subparagraph V.A, above. If the Producing Party redacts any part of the e-mail

before producing it, OCR text may be provided in place of extracted text. E-mail attachments shall

be processed as though they were separate documents, and the Data Load File shall include a field

in which the Producing Party shall identify, for each e-mail, the Bates range of any attachments.




                                                 7
       D.      Native Files. Native files will be produced in a separate folder on the production

media. The Data Load File shall contain a field that identifies the file path of the native file

corresponding to each document. For non-redacted Excel and/or CSV spreadsheets and audio

recordings, the TIFF image shall be a one-page placeholder that shows (a) the name of the native

file, (b) a unique Bates number, and (c) if applicable, a confidentiality designation. A Requesting

Party shall exercise good faith efforts to ensure that any copies or print-outs of natively produced

documents include a confidentiality legend that matches the confidentiality designation the

Producing Party applied to the document.

       E.      Embedded Files. With the exception of image files embedded in emails and not

produced separately, embedded files shall be treated as though they were separate files, except that

the Bates range of the parent document and the documents embedded therein shall be identified in

the same manner as the Bates range of an e-mail attachment. Nothing in this provision obligates

a Party to produce non-responsive embedded files as separate files.

       F.      Text Files. For each document, a single text file shall be provided along with the

image files and the metadata discussed in Section V.K. The text file name shall be the same as the

Bates number of the first page of the document. File names shall not have any special characters

or embedded spaces. Electronic text must be extracted directly from the native electronic file

unless the document requires redaction, is an image file, or is any other native electronic file that

does not contain text to extract (e.g., non-searchable PDFs). In these instances, a text file shall be

created using OCR and shall be produced in lieu of extracted text. Extracted text shall be provided

in UTF-8 text format.




                                                  8
       G.      Redactions. In situations where redaction of information is required, such

redactions must be made in a way that ensures the integrity of the remaining text is preserved for

OCR (e.g., redactions must not obscure non-redacted text). Any redactions must be clearly visible

on the face of the produced document (e.g., the Parties should not use white boxes to make

redactions on documents with a white background) and OCR searchable (e.g., labeled

“Redacted”).

       H.      Document Unitization. For files produced as TIFF images, each page of a

document shall be electronically saved as an image file. If a document consists of more than one

page, the unitization of the document and any attachments shall be maintained as it existed in the

original when creating the image files. The Parties shall produce a unitization file (“load file”) for

all produced documents in accordance with the following formatting:

            OCR and Extracted Text Files (.TXT Files):
               Single text file per document containing all of the document’s pages
                   Filenames should be of the form: <Bates num>.txt Where <Bates num> is the
                    BATES number of the first page in the document.
                   Text must be encoded in UTF-8.

            Image Files:
                Single page per image
                   TIFF is Group IV compression, 300 dpi unless color or grayscale image is
                    necessary, then .JPG would be acceptable
                   Filenames should be of the form: “<Bates num>.<ext>,” where <Bates num>
                    is the BATES number of the page, and <ext> is the appropriate extension for
                    the image format (.jpg, .tif).

            Index Files:
                “Concordance Default” delimited text file utilizing the following characters:
                        o The “comma” delimiter is “¶” (020)
                        o The “quote” delimiter is “þ” (254)
                        o The “new line” delimiter is “®” (174)
                   First line must contain the column/field names (set forth in Appendix A)



                                                  9
                   Every row must have the same number of columns/fields (empty values are
                    acceptable)
                   Text must be encoded in UTF-8

       The Parties agree to meet and confer to discuss all unitization file/load file specifications,

       if needed.

       I.      Bates Numbering and Other Unique Identifiers. For files produced as TIFF

images, each page of a produced document shall have a legible, unique page identifier (“Bates

Number”) electronically burned onto the TIFF image in such a manner that information from the

source document is not obliterated, concealed, or interfered with. There shall be no other legend

or stamp placed on the document image unless a document (i) qualifies for confidential treatment

pursuant to a protective order issued by the Court in the Related Actions, or (ii) has been redacted

in accordance with applicable law or order (including any protective order) entered by this Court

or any other court. In the case of Confidential Information or Highly Confidential Information, as

defined in any applicable protective order, or materials redacted in accordance with applicable law

or other order (including any protective order) entered by this Court or another court, a designation

may be burned onto the document’s image at a location that does not obliterate or obscure any

non-redacted information from the source document. If a Bates number or set of Bates numbers is

skipped in a production, the producing party will so note in a cover letter or production log

accompanying the production.




                                                 10
       J.      Production Media. Documents shall be produced on CD-ROM, DVD, USB Flash

drive, external hard drive (with standard PC-compatible interface), or such other readily accessible

computer or electronic media or via FTP as the Parties may hereafter agree upon (the “Production

Media”). The Parties shall accompany all document productions with a letter identifying the

production date and the Bates number range of the materials contained on such Production Media.

The production media should be labeled with:

                      the producing party’s name;

                      the case name and number;

                      the production volume; and

                      the Bates number range.

       K.      Metadata. With each produced ESI file, the Parties must produce each of the

applicable metadata fields described in Appendix A (to the extent available and technically

achievable). The metadata must be produced in the following format: (1) an OpticonTM or IPRO®

“cross reference file” which associates each Bates number with its corresponding single-page TIFF

image file and (2) a Data Load File containing Concordance® delimited text that will populate

fields in a searchable flat database environment, containing one line for each document and each

of the applicable fields as described in Appendix A. Nothing in this stipulation requires a Party to

manually populate a metadata field in Appendix A (other than Custodian and MD5Hash) if such

fields cannot be extracted from a document, provided that the Parties agree to comply with

reasonable requests for metadata that cannot be extracted from a document. For the avoidance of

doubt, nothing in this ESI Protocol shall act as a waiver of any objections that may exist to the

production of such data.




                                                 11
       L.      Attachments. Attachments must be mapped to their parent by the Attachment

Range. If a parent email or one of its attachments is produced, all members of its family, except

for privileged documents, and associated text and metadata, must be produced.

       M.      Structured or Aggregated data – Databases, Enterprise Systems, and Third-

Party Cloud Systems. Consistent with the Parties’ obligations under the Federal Rules of Civil

Procedure, to the extent called for by any discovery request, the Producing Party(ies) will promptly

alert the Requesting Party(ies) and meet and confer to address the identification, production, and

production format of any responsive data contained in a database, other structured or aggregated

data source, or third-party cloud-based storage system, including in connection with any trading,

risk analysis, or similar platform. Prior to any such meet and confer, the Producing Party(ies) will

provide sufficient information to enable the Requesting Party(ies) to evaluate the Producing

Party’s proposed method and format of production. In the event that the Parties cannot reach

agreement, the matter may be submitted to the Court for determination.

       N.      Mobile and Handheld Device Documents and Data. The Parties will meet and

confer to address the preservation identification, production, and production format of any

responsive documents and data contained on any mobile or handheld devices used by the custodian

to communicate about or in connection with matters concerning the respective Related Action(s),

including responsive email, documents, application data, text files, voice mail, audio files, other

text-based and image-based information and messages contained on such devices. In the event that

the Parties cannot reach agreement, the matter may be submitted to the Court for determination.

       O.      Hidden Data. The Parties shall process productions in a manner to ensure that the

all information, to the extent it exists in a document being produced in TIFF image format, is

visible, including:




                                                12
                      auto date (code information should be provided in place of date);

                      track changes (absent special circumstances, the TIFF images should show

                       all track changes in markup form);

                      hidden columns or rows (noting that hidden columns and/or rows exist in

                       native excel files will be sufficient);

                      hidden text or worksheets;

                      hidden slides or speaker notes in native PowerPoint presentations; and

                      comments (these should be visible on the TIFF images of the documents).

       P.      Prior Productions. Notwithstanding the above, documents previously produced to

a third-party in any other proceeding, investigation or inquiry concerning the subject matter of the

Related Actions and already formatted for production can be produced in the manner they were

previously produced to the third-party (although also Bates stamped for production in this case

and with the addition of confidentiality designations, as appropriate, pursuant to the protective

order in the Related Actions). The producing party shall also provide any information concerning

production formatting and/or specifications to the extent needed by the Requesting party to

process, use or interpret the previously produced documents.

V.     ENCRYPTION

       To maximize the security of information in transit, any media on which documents are

produced may be encrypted by the Producing Party and transmit the encryption key or password

to the Receiving Party(ies) under separate cover.

VI.    EXCEPTION FILES

       The Parties will use reasonable efforts and standard industry practices to address

Documents that present imaging or form production problems (including encrypted and/or




                                                  13
protected files identified during the processing of ESI) (“Exception Files”). At least 90 days before

substantial completion of document productions, the Parties will meet and confer regarding the

volume of Exception Files and procedures that will be used to identify, access, and process

Exception Files. In the event that the Parties cannot reach agreement on the handling of Exception

Files through the meet and confer process, the matter may be submitted to the Court for

determination.

VII.   CONFIDENTIALITY

       Confidentiality of documents produced will be designated in accordance with the

protective order and any other applicable orders entered in the Related Actions.

VIII. PRIVILEGE LOGS

       A.        Except as otherwise provided in this Section, a Producing Party shall provide a log

or logs of documents the Producing Party has withheld from Production or produced in redacted

form on the grounds that such documents constitute or contain information protected from

disclosure under the attorney-client privilege, the work product immunity, domestic or foreign

privacy or data protection laws or regulations, or any other privilege or protection afforded or

recognized by Rule 26 of the Federal Rules of Civil Procedure or Rule 501 of the Federal Rules

of Evidence, including any such privilege or protection under applicable U.S. or foreign law,

regulation, or statute (“Privileged Material”).

       B.        Despite the foregoing, the following materials presumptively need not be logged:

                 1.       Communications on or after the date that the Producing Party first filed or

                 was served with a complaint in any of the Related Actions exclusively within a law

                 firm or exclusively between or among law firms, serving as the Party’s outside

                 counsel of record in the Related Action, as well as their employees and support

                 staff;



                                                   14
               2.      Attorney work product created on or after the date that the Producing Party

               first filed or was served with a complaint in any of the Related Actions by the

               Party’s outside counsel, including their respective employees and support staff;

               3.      Communications between and among a Party’s outside counsel of record in

               the Related Action(s) and their experts or professional vendors (including their

               employees and support staff), and work product created by such experts or

               professional vendors;

       Notwithstanding the foregoing, communications and work product claimed to be

Privileged Material must be logged to the extent they were sent or distributed to a person other

than a Party, the Party’s outside counsel (including their employees and support staff), or the

Party’s experts or professional vendors (including their employees and support staff) retained for

the purpose of assisting counsel in the Related Action(s).

       C.      The Parties will endeavor to provide a privilege log in Excel format that complies

with Rule 26 of the Federal Rules of Civil Procedure of any documents withheld in whole or in

part (i.e., redacted) based upon a claim of privilege within 60 days after production. The parties

further agree to meet and confer regarding the production of a privilege log prior to any

deposition(s), as necessary. For each document withheld or redacted, the privilege log shall contain

the following information:

               1.      A fixed sequential index/reference number, the sequence of which shall

               continue in subsequent logs;

               2.      Bates number for documents withheld in part (i.e., redacted);




                                                15
3.     the document type (e.g., e-mail, Word Document, etc.) and for any

documents that include attachments, an indication that the document has

attachments;

4.     If the document is an email:

       (a)     the sent date and time of the email (populated with metadata
       extracted from the “Date” and “Time” fields);

       (b)   the sender (populated with metadata extracted from the “Email
       From” field);

       (c)      the recipient(s) (populated with separate columns with metadata
       extracted from each of the “Email To,” the “Email CC” and “Email BCC”
       fields); and

       (d)     the subject line of the e-mail (unless the subject line itself contains
       privileged information) (populated with metadata extracted from the
       “Subject” field).

5.     For loose ESI:

       (a)     the author (populated with metadata extracted from the “Author”
       field);

       (b)   the date (populated with metadata extracted from the “Last
       Modified” field); and

       (c)    the file name (unless the file name contains privileged information)
       (populated with metadata extracted from the “File Name” field);

6.     a notation identifying any legal personnel (and their affiliation to the extent

they are not in-house counsel);

7.     a description of the document sufficient to allow the Requesting Party to

understand the subject matter of the document and the basis of the claim of

privilege or protection; and

8.     the basis of the privilege claimed: (a) AC for Attorney/Client, (b) WP for

Attorney Work Product, (c) CI for Common Interest; and/or (d) OT for Other.




                                  16
IX.    NON-PARTY DOCUMENTS

       A.      A Party in a Related Action that issues a subpoena to a non-party to that Related

Action (“Issuing Party”) is responsible for producing to all other Parties to that Related Action any

documents obtained pursuant to that subpoena in the form in which they were produced to the

Issuing Party. To the extent practical given the data volume, productions by a non-party should

be produced by the Issuing Party to all other Parties to that Related Action within fourteen (14)

calendar days of the receipt by the Issuing Party.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


       DATED: December 21, 2020.


 /s/ Michael Blatchley                                /s/ Robert J. Giuffra, Jr.
 Hannah Ross                                          Robert J. Giuffra, Jr.
 Avi Josefson                                         Stephanie G. Wheeler
 James Harrod                                         Kathleen Suzanne McArthur
 Michael Blatchley                                    Ann-Elizabeth Ostrager
 BERNSTEIN LITOWITZ BERGER                            Hilary M. Williams
   & GROSSMANN LLP                                    SULLIVAN & CROMWELL LLP
 1251 Avenue of the Americas                          125 Broad Street
 New York, NY 10020                                   New York, New York 10004-2468
 Telephone: (212) 554-1400                            Telephone: (212) 558-4000
 Facsimile: (212) 554-1444                            Facsimile: (212) 558-3588

 Co-Counsel for Plaintiff Arkansas Teacher            Counsel for Defendant Allianz Global
 Retirement System                                    Investors U.S. LLC

 Counsel for Plaintiff Employees’ Retirement
 System of the City of Milwaukee; Chicago &
 Vicinity Laborers’ District Council Pension
 Fund and the Chicago & Vicinity Laborers’
 District Council Health & Welfare Fund, and          /s/ Robert A. Skinner
 Catherine Wenskus, Administrator; The                Robert A. Skinner
 Boards of Trustees for the Carpenters Health         Amy D. Roy
 and Security Trust of Western Washington and         Mary Elizabeth Brust
 for the Group Investment Trust of the                Cole A. Goodman
 Carpenters Individual Account Pension Trust          ROPES & GRAY LLP
 of Western Washington and Carpenters                 Prudential Tower
 Retirement Trust of Western Washington               800 Boylston



                                                 17
                                                   Boston, MA 02199
                                                   Telephone: (617) 951-7000
/s/ Frederic S. Fox                                Facsimile: (617) 951-7050
Fredric S. Fox
Donald R. Hall                                     Co-Counsel for Defendant Allianz Global
Melinda Campbell                                   Investors U.S. LLC
Aaron Schwartz
KAPLAN FOX & KILSHEIMER LLP
850 Third Avenue, 14th Floor                       /s/ Richard Werder
New York, NY 10022                                 Richard Werder
Telephone: (212) 687-1980                          Michael Liftik
Facsimile: (212) 687-7714                          Renita Sharma
                                                   Andrew Marks
Co-Counsel for Plaintiff Arkansas Teacher          QUINN EMANUEL URQUHART                    &
Retirement System                                  SULLIVAN LLP
                                                   51 Madison Avenue
Co-Counsel for Plaintiffs Chicago Area I.B         22nd Floor
of T. Pension Plan & Trust and Local 703           New York, NY 10010
I.B. of T., Grocery and Food Employees’            Telephone: (212) 849-7000
Pension Plan & Trust                               Facsimile: (212)-849-7100

                                                   Counsel for Defendant Aon Investments USA
/s/ David S. Golub                                 Inc. f/k/a Aon Hewitt Investment Consulting,
David S. Golub                                     Inc.
Steven L. Bloch
Ian W. Sloss
SILVER GOLUB & TEITELL LLP                         /s/ Andrew L. Margulis
184 Atlantic Street                                Andrew L. Margulis
Stamford, CT 06901                                 ROPERS MAJESKI PC
Telephone: (203) 325-4491                          750 Third Avenue, 25th Floor
Facsimile: (203) 325-3769                          New York, NY 10017
                                                   Telephone: (212) 668-5927
Counsel for Plaintiffs Retirement Program          Facsimile: (212) 668-5929
for Employees of the Town of Fairfield,
Retirement Program for Fairfield Police and        Counsel for Defendant Steadfast Insurance
Firemen’s Retirement System, and the Board         Company
of Trustees of the New England Health Care
Employees Pension Fund, and New England
Health Care Employees Pension Fund




                                              18
/s/ Jonathan L. Hochman
Jonathan L. Hochman
Matthew A. Katz
Jenny C. Gu
SCHINDLER COHEN & HOCHMAN LLP
100 Wall Street, 15th Floor
New York, NY 10005
Telephone: (212) 277-6300
Facsimile: (212) 277-6333

Counsel for Plaintiff Lehigh University


/s/ William C. Fredericks
William C. Fredericks
Donald A. Broggi
Zachary M. Vaughan
SCOTT + SCOTT ATTORNEYS AT LAW
LLP
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
Telephone: (212) 223-6444
Facsimile: (212) 223-6334

Counsel for Plaintiffs Teamster Members
Retirement Plan f/k/a GCIU Inter-Local
Pension Plan and Bricklayers and Masons’
Local Union No. 5, Ohio Pension Fund


/s/ Daniel Z. Goldman
Daniel Z. Goldman
PETRILLO KLEIN & BOXER LLP
655 Third Avenue, 22nd Floor
New York, NY 10017
Telephone: (212) 370-0330


/s/ Sean W. Gallagher
Sean W. Gallagher
Adam L. Hoeflich
Mark S. Ouweleen
Abby M. Mollen
Nicolas L. Martinez
BARTLIT BECK LLP




                                           19
54 West Hubbard Street, Suite 300
Chicago, IL 60654
Telephone: (312) 494-4400


/s/ Anthony F. Shelley
Anthony F. Shelley
MILLER & CHEVALIER CHARTERED
900 Sixteenth Street N.W.
Black Lives Matter Plaza
Washington, DC 20006
Telephone: (202) 626-5924

Counsel for Plaintiff Blue Cross and Blue
Shield Association National Employee
Benefits Committee


/s/ Javier Bleichmar
Javier Bleichmar
George N. Bauer
BLEICHMAR FONTI & AULD LLP
7 Times Square, 27th Floor
New York, New York 10036
Telephone: (212) 789-1340
Facsimile: (212) 205-3960

Counsel     for     Plaintiffs    Metropolitan
Transportation Authority Defined Benefit
Pension Plan Master Trust, Manhattan and
Bronx Surface Transit Operating Authority
Pension Plan, and Metropolitan Transportation
Authority Other Postemployment Benefit Plan;
and the Board of Trustees of the International
Brotherhood of Electrical Workers, Local No. 38
Pension Fund Pension Plan


/s/ Regina Calcaterra
Regina Calcaterra
Justin Teres
CALCATERRA POLLACK LLP
1140 Avenue of the Americas, 9th Floor
New York, New York 10036
Telephone: (212) 899-1760




                                             20
Counsel     for     Plaintiffs   Metropolitan
Transportation Authority Defined Benefit
Pension Plan Master Trust, Manhattan and
Bronx Surface Transit Operating Authority
Pension Plan, and Metropolitan Transportation
Authority Other Postemployment Benefit Plan


/s/ Scott F. Hessell
Scott F. Hessell
John Bjork
Ashima Talwar
Sperling & Slater, P.C.
55 West Monroe Street, Suite 3200
Chicago, Illinois 60603
Telephone: (312) 641-3200

Co-Counsel for Plaintiffs Chicago Area I.B of
T. Pension Plan & Trust and Local 703 I.B. of
T., Grocery and Food Employees’ Pension
Plan & Trust


/s/ Justin S. Brooks
Justin S. Brooks
Elizabeth H. Shofner
Reuben A. Guttman
GUTTMAN, BUSCHNER & BROOKS
PLLC
119 Coulter Ave., Suite 211
Ardmore, PA 19003
Telephone: (610) 547-9556


/s/ Jonathan D. Karmel
Jonathan D. Karmel
KARMEL LAW FIRM
221 N. La Salle Street, Suite 1550
Chicago, IL 60601
Telephone: (800) 459-6264


/s/ Kenneth A. Wexler
Kenneth A. Wexler
Mark J. Tamblyn
WEXLER WALLACE LLP




                                            21
   55 W. Monroe Street, Suite 3300
   Chicago, IL 60603
   Telephone: (312) 346-2222

   Co-Counsel for Plaintiffs Paul Schaefer,
   Robert O’Toole, Marc Parker, Brian Jordan,
   Mark Jacobs, and William R. Seehafer, as
   trustees of the United Food & Commercial
   Workers Unions & Employers Midwest
   Pension Fund, on behalf of the Plan




The Clerk of Court is directed to docket this Order in case numbers
20-cv-5615, 20-cv-5817, 20-cv-7061, 20-cv-7154, 20-cv-7606, 20-cv-7842,
20-cv-7952, 20-cv-8642, 20-cv-9478, 20-cv-9479, 20-cv-9587,
and 20-cv-10028.

Dated:      December 22, 2020               SO ORDERED.
            New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE




                                            22
                     Appendix A

Field Name   Sample Data               Description

FIRSTBATES   EDC0000001                First Bates number of native file
                                       document/email


LASTBATES    EDC0000001                Last Bates number of native file
                                       document/email
                                       **The LASTBATES field should
                                         be populated for single page
                                         documents/emails.

BEGATTACH    EDC0000001                First Bates number of attachment range



ENDATTACH    EDC0000015                Last Bates number of attachment range



CUSTODIAN    Smith, John               Email: Mailbox where the email
                                       resided
                                       Native: Name of the individual or
                                       department from whose files the
                                       document originated


FROM         John Smith                Email: Sender
                                       Native: Author(s) of document
                                       **semi-colon should be used to
                                         separate multiple entries


TO           Coffman, Janice; LeeW     Recipient(s)
             [mailto:LeeW@MSN.com]     **semi-colon should be used to
                                         separate multiple entries

CC           Frank Thompson [mailto:   Carbon copy recipient(s)
             frank_Thompson@cdt.com]   **semi-colon should be used to
                                         separate multiple entries

BCC          John Cain                 Blind carbon copy recipient(s)
                                       **semi-colon should be used to
                                         separate multiple entries

SUBJECT      Board Meeting Minutes     Email: Subject line of
                                       the email Native: Title
                                       of document (if
                                       available)
Field Name       Sample Data                Description

FILE_NAME        BoardMeetingMinutes.docx   Native: Name of the original native
                                            file, including extension

DATE_SENT        10/12/2010                 Email: Date the
                                            email was sent
                                            Native: (empty)

TIME_SENT/TIME   07:05 PM GMT               Email: Time the email was sent/ Time
_ZONE                                       zone in which the emails were
                                            standardized during conversion.
                                            Native: (empty)




TIME_ZONE        GMT                        The time zone in which the emails
                                            were standardized during conversion.
                                            Email:
                                            Time
                                            zone
                                            Native:
                                            (empty)

LINK             D:\001\ EDC0000001.msg     Hyperlink to the email or native file
                                            document
                                            **The linked file must be named per
                                              the FIRSTBATES number
MIME_TYPE        application/msword         The content type of an email or native
                                            file document as identified/extracted
                                            from the header

FILE_EXTEN       MSG                        The file type extension
                                            representing the email or native
                                            file document; will vary
                                            depending on the format


AUTHOR           John Smith                 Email: (empty)
                                            Native: Author of the document


LAST_AUTHOR      Jane Doe                   Email: (empty)
                                            Native: Last Author of the document


DATE_CREATED     10/10/2010                 Email: (empty)
                                            Native: Date the document was created




                               2
Field Name             Sample Data                    Description

TIME_CREATED/T         10:25 AM GMT                   Email: (empty)
IME_ZONE                                              Native: Time the document was created
                                                      including time zone


DATE_MOD               10/12/2010                     Email: (empty)
                                                      Native: Date the document was last
                                                      modified

TIME_MOD/TIME_ ZONE    07:00 PM GMT                   Email: (empty)
                                                      Native: Time the document was last
                                                      modified including the time zone




DATE_ACCESSD           10/12/2010                     Email: (empty)
                                                      Native: Date the document was last
                                                      accessed

TIME_ACCESSD/TIME_ZONE 07:00 PM GMT                   Email: (empty)
                                                      Native: Time the document was
                                                      last accessed including the time
                                                      zone
PRINTED_DATE           10/12/2010                     **This  data must be a separate field
                                                      Email: (empty)
                                                      and
                                                      Native: Datebethe document was last
                                                           cannot
                                                      printed

HIDDEN_CONTENT         Excel Comments; Excel Hidden   Indicates whether hidden content is
                       Columns; Excel Hidden          present in Microsoft Excel or
                       Worksheets                     PowerPoint files
FILE_SIZE              5,952                          Size of native file document/email in
                                                      KB
PGCOUNT                1                              Number of pages in native file
                                                      document/email

PATH                   J:\Shared\SmithJ\October       Email: (empty)
                       Agenda.doc                     Native: Path where native file
                                                      document was stored including original
                                                      file name.

INTFILEPATH            Personal Folders\Deleted       Email: original location of email
                       Items\Board Meeting            including original file name.
                       Minutes.msg                    Native: (empty)

INTMSGID               <000805c2c71b$75977050$cb      Email: Unique
                       8306d1@MSN>                    Message ID
                                                      Native: (empty)




                                      3
Field Name   Sample Data                        Description

HEADER       Return-Path:                       Email: The email header
             <example_from@dc.edu> X-           information Native: (empty)
             SpamCatcher-Score:1[X]
             Received:from[136.167.40.119]
             (HELO dc.edu)
             by fe3.dc.edu (CommuniGate
             Pro SMTP4.1.8)
             with ESMTP-TLS id 61258719
             for example_to@mail.dc.edu;
             Mon, 23 Aug 2004 11:40:10 -
             0400
             Message-ID:
             <4129F3CA.2020509@dc.edu>
             Date: Mon, 23 Aug 2005
             11:40:36 -400
             From:        Taylor        Evans
             <example_from@dc.edu>
             User-Agent:Mozilla/5.0
             (Windows;U; Windows NT 5.1;
             en-US;rv:1.0.1)
             Gecko/20020823 Netscape/7.0
             X-Accept-Language:en-us,en
             MIME-Version:1.0
             To:           Jon          Smith
             <example_to@mail.dc.edu>
             Subject:Business Development
             Meeting
             Content-Type:
             text/plain;charset=us-ascii;
             format=flowed
             Content-Transfer-Encoding:7bit

MD5HASH      d131dd02c5e6eec4693d9a069          MD5 Hash value of the document.
             8aff95c
             2fcab58712467eab4004583eb
             8fb7f89
OCRPATH      TEXT/001/EDC0000001.txt            Path to extracted text of the native file




                            4
